DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed 02/10/2021 has been entered. Claims 1, 4-5, 8, 11-12, 15, and 18 have been amended. Claims 1-20 remain pending in the application. 


Response to Arguments
Claim Rejections - 35 USC § 103 
Regarding the newly amended claim 1, Applicant argues that “In contrast to the claimed limitations, Sunshine merely describes "a rule that individual seats beyond ±950 of the front of center stage are automatically killed" that "can be input by a user so that those seats are not sold." See Sunshine, [0132]. Sunshine does not teach or suggest "enforcing a physical unit allocation regulation associated with the venue" where "the physical unit allocation regulation comprises a physical distance to be maintained between human beings or groups of human beings," as is required by claim 1. 
  Furthermore, Applicant argues that “Also in contrast to the claimed limitations, Lele merely describes enabling passengers to "make requests to sit next to an empty seat" 

   In response, Examiner relies on a new combination of references. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SUNSHINE (US 2020/0090081) in view of Lele (US 2012/0010913) in further view of Bacon (US 10,915,231 Bl)
 
  Regarding claim 1, SUNSHINE discloses: A computer-implemented method for dynamically allocating graphical seating units within an interactive graphical representation of a seating map for a venue, the method comprising: causing display of an interactive seating unit allocation interface comprising an interactive seating map for a venue at a first computing device, wherein the interactive seating map identifies available seating units and unavailable seating units, wherein the unavailable seating units comprise reserved seating units and buffer seating units associated with the venue based at least in part on data stored within a seating space repository; (SUNSHINE, [0027] a computerized method for tracking and displaying a seat inventory of an event on a venue map, the method comprising providing a map of a venue, the map having graphics depicting seats, receiving a sales status of the seats from a database, and displaying the sales status of each seat with the corresponding seat graphic on the map; [0152], e.g. line 5- This map shows all seats based on their status ( open, sold, held, killed);[0022], line 9- reserving at least one seat within a vicinity to each open seat from the initial set of the plurality of seats so each seat within the vicinity to each open seat from the initial set of the plurality of seats is in a hold status, the hold status is not available for sale; [0132], line 11- Similar to that for sections, rows and individual seats can also have rules for assigning price codes. For example, a rule that individual seats beyond±95° of the front automatically killed can be input by a user so that those seats are not sold.) 
receiving, from the first computing device and based on user input received by the interactive seating unit allocation interface, an allocation request requesting selection of one or more seating units of the available seating units reflected within the interactive seating map for the venue; (SUNSHINE [0126], line 4- allows the user to select seats on a seating chart; [0245], line 10- Such servers may be used to process requests from user [0236] The user's preferences in terms of price, value, and location can be incorporated into the selection of seats to offer the user by computing a distance metric which gives an indication of the closeness of the particular seat offering to the user's stated preferences; [0257], e.g. line 7- providing, by a processor of the ticketing system, a ticketing web interface to a computing device via the Internet using a communications module of the ticketing system; placing, by the processor, an initial set of a plurality of open seats for sale at a first price via the ticketing web interface using the communications module, the initial set of the plurality of open seats having an initial number of open seats;)   
determining, based at least in part on the data stored within the seating space repository and based at least in part on enforcing a physical unit allocation regulation associated with the venue, a seating unit allocation associated with the first computing device, (SUNSHINE, [0022] determining a number of open seats to be allocated for sale for a given price at an event during an initial sales period using a computer aided process…; reserving at least one seat within a vicinity to each open seat from the initial set of the plurality of seats so each seat within the vicinity to each open seat from the initial set of the plurality of seats is in a hold status, the hold status is not available for sale; identifying a first number of open seats from the initial set of the plurality of seats that have been sold or are being considered for purchase; [0097], line 8- The software can also use rules coupled with the known arena seating plan to determine the seat parameters;  [0026], line 5- receiving rules to attribute the price levels to the seats, and correlating each price level with the seats according to the rules; [0132], e.g. line 10- New rules for assigning sections can be input by pressing button 233. Similar to that for sections, rows and individual seats can also have rules for assigning price codes. For example, a rule that individual seats beyond±95° of the front of center stage are automatically killed can be input by a user so that those seats are not sold.) 
receiving, from the first computing device, confirmation data associated with the allocation request; (SUNSHINE, [0190] One can also use the number of inquiries to improve the prediction algorithm. An inquiry (or enquiry) is a ticket or set of tickets that is currently being held for a short amount of time ( e.g., 2 minutes) while a potential customer decides to buy or not to buy. An inquiry can end if a user declines to buy tickets, if the user buys the ticket, or upon timeout of the hold time.) and2 of 11 LEGALO2/40320877v2Appl. No. 17/024,453 Amendment dated February 10, 2021 Response to Non-Final Office Action of December 30, 2020transforming, in the seating space repository, the first grouping of seating units from available seating units to reserved seating units and the second grouping of seating units from available seating units to buffer seating units according to the enforcing of the physical unit allocation regulation.  (SUNSHINE [0020], line 17- Changes in inventory over time for an event can be visualized in graphical form; [0028], receiving a first status of an inventory of seats at a first point in time, displaying the first status of the inventory of seats on a venue map, and receiving updating the venue map with the second status of the inventory of seats on the venue map; [0022], line 9- reserving at least one seat within a vicinity to each open seat from the initial set of the plurality of seats so each seat within the vicinity to each open seat from the initial set of the plurality of seats is in a hold status, the hold status is not available for sale; [0121], line 10- The user can also set a price code to 'kill' (i.e., indicate that a particular location is not for sale) while retaining its dollar value.)            However SUNSHINE does not clearly discloses: 
wherein the seating unit allocation comprises a first grouping of seating units corresponding to the one or more seating units selected within the allocation request and a second grouping of seating units adjacent to at least one of the one or more seating units within the first grouping of seating units, wherein the second grouping of seating units reflects buffer seats, wherein the second grouping of seating units are automatically positioned as buffer seats in response to the one or more seating units selected within the allocation request, and wherein the physical unit allocation regulation comprises a physical distance to be maintained between human beings or groups of human beings; locking, within the seating space repository, the first grouping of seating units and the second grouping of seating units based at least in part on the allocation request; and2 of 11 LEGALO2/40320877v2Appl. No. 17/024,453 Amendment dated February 10, 2021 Response to Non-Final Office Action of December 30, 2020transforming, in the seating space repository, the first grouping of seating units from available seating units to reserved seating units and the second grouping of seating units from available seating units to buffer seating units according to the enforcing of the physical unit allocation regulation.

 wherein the seating unit allocation comprises a first grouping of seating units corresponding to the one or more seating units selected within the allocation request and a second grouping of seating units adjacent to at least one of the one or more seating units within the first grouping of seating units, wherein the second grouping of seating units reflects buffer seats, (Lele [0062] A group of two or more passengers may use the systems and methods of the present disclosure to specify the preference of one or more members of the group to sit next to an empty seat; [0095] a passenger may be permitted to request a seat that is next to two or more empty seats [0063], line 3- The structure of the disclosed interfaces permits passengers to indicate their preferences individually and select seats accordingly; [0114] Due to security regulations and constraints, the airline may need to approve empty seat requests; [0056] Thus, although user interfaces display seats based on the same information stored in database ( e.g., information about underlying seats, seat assignments, seating preferences, etc.), different seats may appear as "selectable" and "unavailable" to different passengers depending on the preferences they have indicated)  
locking, within the seating space repository, the first grouping of seating units and the second grouping of seating units based at least in part on the allocation request; (Lele-[ 0014] passengers choosing seats may specify their willingness to pay for an adjacent seat to be blocked, and this information may be stored in a database...line 20- At one or more points in time, which may or may not be prior to the time when the airline stops selling tickets for the flight, a confirmation algorithm may be run to confirm that certain seats will remain empty or blocked (e.g., will not be sold to other passengers or selectable by passengers wishing to change seats; [0078] at they cannot be selected.) 
 and2 of 11 LEGALO2/40320877v2Appl. No. 17/024,453 Amendment dated February 10, 2021 Response to Non-Final Office Action of December 30, 2020transforming, in the seating space repository, the first grouping of seating units from available seating units to reserved seating units and the second grouping of seating units from available seating units to buffer seating units according to the enforcing of the physical unit allocation regulation. (Lele [0071] passenger would select one of the remaining selectable seats 722, and that seat would change from being a selectable seat 722 to the current seat 724 on the seatmap 710 displayed to the passenger in question, and from selectable 722 to unavailable 720 to all other passengers; [0078] Confirmed empty seats are removed from the pool of selectable seats and are displayed on the seat map as unavailable, or in some other way that makes clear that they cannot be selected.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE with the teaching of Lele to manage the inventory and distribution of empty seats to take into account the preferences of customers and the desirability of sitting next to an empty seat, and the desire of the owner of the venue to efficiently exploit empty seats. (Lele, Abstract)  
  However SUNSHINE in view of Lele does not clearly disclose: 
 wherein the second grouping of seating units are automatically positioned as buffer seats in response to the one or more seating units selected within the allocation request, and wherein the physical unit allocation regulation comprises a physical distance to be maintained between human beings or groups of human beings; 
   However Bacon discloses: 
wherein the second grouping of seating units are automatically positioned as buffer seats in response to the one or more seating units selected within the allocation request,  (Bacon, figure 2A; figure 3;  column 2, line 53- For example, where a venue is reserved for multiple separate parties, the seating application may allow each party to select a location (e.g., including some number of seats, a space within the venue, etc.), and the available locations for a next party may be based on the already selected locations of other parties such that social distancing rules are satisfied; column 6, line 5- such, the seating diagram 210 may be updated or populated to include available seats, unavailable seats ( e.g., due to minimum distance measures), reserved seats (which may also be unavailable), and/or other seat types (e.g., handicap). Just as each previously reserved seat from any other user may have been determined based on the minimum distance measure; column 7, lines 54-64; column 8, lines 9-20- Once the computation is performed with respect to the currently reserved seats (which may be indicated as such within the seating diagram 210 of the GUI) and the unreserved seats, the seats that are unavailable---e.g., no matter what, due to the minimum distance measure-may be indicated as such within the seating diagram 210 in the GUI, the seats that are unavailable due to there not being a number of adjacent seats corresponding to the number of persons that each satisfy the minimum distance standard may be indicated as such within the seating diagram 210 of the GUI, and the remaining seats may be indicated as available; column 8, line 27- As another example, sets of two seats that satisfy the minimum distance measure may be determined, then a computation of how many other seats become unavailable for each set if selected may be determined, and some number of the sets may be filtered out from availability based on this computation)
and wherein the physical unit allocation regulation comprises a physical distance to be maintained between human beings or groups of human beings; (Bacon, column 2, line 53- For example, where a venue is reserved for multiple separate parties, the seating application may allow each party to select a location (e.g., including some number of seats, a space within the venue, etc.), and the available locations for a next party may be based on the already selected locations of other parties such that social distancing rules are satisfied.) 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE in view of Lele with the teaching of Bacon of allowing users to select-within a graphical user interface (GUI)-a seat or seats at a venue that maintain compliance with social distancing standards, thereby during periods where social distancing measures may be in place, users and venue staff may have peace of mind that social distancing standards are being met to ensure safety, while also maximizing event space usage,  (Bacon, abstract).

    Claims 8 and 15 correspond to claim 1, and are rejected accordingly.

  Regarding claim 2, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 1 as outlined above. SUNSHINE does not clearly disclose: wherein the first grouping of seating units and the second grouping of seating units are within a single row displayed within the interactive seating map.    
   However Lele discloses: 
wherein the first grouping of seating units and the second grouping of seating units are within a single row displayed within the interactive seating map.  (Lele, [0063], line 5- Consider a family of four (father, mother, son, daughter) where the father and mother are willing to pay to have an empty seat next to them, so that a stranger is not sitting with them in their half-row of three seats; [0095] a passenger may be permitted to request a seat that is next to two or more empty seats)  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE with the teaching of Lele to manage the inventory and distribution of empty seats to take into account the preferences of customers and the desirability of sitting next to an empty seat, and the desire of the owner of the venue to efficiently exploit empty seats. (Lele, Abstract) 
  Claims 9 and 16 correspond to claim 2, and are rejected accordingly.
 
   Regarding claim 3, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 1 as outlined above. SUNSHINE does not clearly disclose: wherein locking the first grouping of seating units and the second grouping of seating units comprises temporarily locking the first grouping of seating units and the second grouping of seating units during a defined duration of time.  
  However Lele discloses:
wherein locking the first grouping of seating units and the second grouping of seating units comprises temporarily locking the first grouping of seating units and the second grouping of seating units during a defined duration of time. (Lele, At a predetermined time (e.g., when no more seats for the flight will be sold), the number of seats that are empty could be determined, and the N empty seats could be allocated to the N highest bidders if the bids are directed to any empty seat; [ 0014] passengers choosing seats may specify their willingness to pay for an adjacent seat to be blocked, and this information may be stored in a database...line 20- At one or more points in time, which may or may not be prior to the time when the airline stops selling tickets for the flight, a confirmation algorithm may be run to confirm that certain seats will remain empty or blocked (e.g., will not be sold to other passengers or selectable by passengers wishing to change seats;)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE with the teaching of Lele to manage the inventory and distribution of empty seats to take into account the preferences of customers and the desirability of sitting next to an empty seat, and the desire of the owner of the venue to efficiently exploit empty seats. (Lele, Abstract) 

   Claims 10 and 17 correspond to claim 3, and are rejected accordingly.

  Regarding claim 4, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 1 as outlined above. Claim 4 further recites:
wherein the physical unit allocation regulation defines one or more of a number of empty physical seating units or known empty areas adjacent to or surrounding reserved seating units.   (SUNSHINE [0097], line 8- The software can also use rules coupled with the known arena seating plan to determine the seat parameters; [0022], line 9- reserving at least one seat within a vicinity to each open seat from the initial set of the plurality of seats so each seat within the vicinity to each open seat from the initial set of the plurality of seats is in a hold status, the hold status is not available for sale; [0026], line 5- receiving rules to attribute the price levels to the seats, and correlating each price level with the seats according to the rules; [0132], e.g. line 10- New rules for assigning sections can be input by pressing button 233.)

    Claims 11 and 18 correspond to claim 4, and are rejected accordingly.

   Regarding claim 5, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 4 as outlined above. SUNSHINE does not clearly disclose: wherein the physical unit allocation regulation indicates one or more of at least two buffer seating units or a number of buffer seating units known to have combined dimensions adding up to the physical distance to be positioned adjacent a reserved seating unit.  
  However Lele discloses:
wherein the physical unit allocation regulation indicates one or more of at least two buffer seating units or a number of buffer seating units known to have combined dimensions adding up to the physical distance to be positioned adjacent a reserved seating unit.   (Lele, [0095] a passenger may be permitted to a seat that is next to two or more empty seats [0114] Due to security regulations and constraints, the airline may need to approve empty seat requests; [0091] adjacent empty seats could be assigned to the highest bidder. For example, passengers could place bids to be seated next to an empty seat. The bid could be directed to any empty seat, or a particular empty seat. At a predetermined time (e.g., when no more seats for the flight will be sold), the number of seats that are empty could be determined, and the N empty seats could be allocated to the N highest bidders if the bids are directed to any empty seat ;)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE with the teaching of Lele to manage the inventory and distribution of empty seats to take into account the preferences of customers and the desirability of sitting next to an empty seat, and the desire of the owner of the venue to efficiently exploit empty seats. (Lele, Abstract) 

    Claim 12 corresponds to claim 5, and is rejected accordingly.

  Regarding claim 6, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 1 as outlined above. Claim 6 further recites: 
receiving, from a second computing device, a second allocation request requesting selection of one or more seating units of the first grouping of seating units or the second grouping of seating units while the first grouping of seating units and the second grouping of seating units are locked; and preventing generation of a lock associated with the second allocation request associated with the second computing device.  (SUNSHINE  [0022], line 9-reserving at least one seat within a vicinity to each open seat from the initial set of the plurality of seats so each seat within the vicinity to each open seat from the initial set of the plurality of seats is in a hold status, the hold status is not available for sale;)
  However SUNSHINE does not clearly disclose:
receiving, from a second computing device, a second allocation request requesting selection of one or more seating units of the first grouping of seating units or the second grouping of seating units while the first grouping of seating units and the second grouping of seating units are locked; and preventing generation of a lock associated with the second allocation request associated with the second computing device.
  However Lele discloses: 
receiving, from a second computing device, a second allocation request requesting selection of one or more seating units of the first grouping of seating units or the second grouping of seating units while the first grouping of seating units and the second grouping of seating units are locked; and preventing generation of a lock associated with the second allocation request associated with the second computing device. (Lele [ 0014] passengers choosing seats may specify their willingness to pay for an adjacent seat to be blocked, and this information may be stored in a database...line 20- At one or more points in time, which may or may not be prior to the time when the airline stops selling tickets for the flight, a confirmation algorithm may be run to confirm that certain seats will remain empty or blocked (e.g., will not be sold to other passengers or selectable by passengers wishing to change seats; [0078] Confirmed empty seats are removed from the pool of selectable seats and hey cannot be selected; [0098], line 8- different passengers could be given different rights with respect to the same empty seat.)
   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of SUNSHINE with the teaching of Lele to manage the inventory and distribution of empty seats to take into account the preferences of customers and the desirability of sitting next to an empty seat, and the desire of the owner of the venue to efficiently exploit empty seats. (Lele, Abstract) 

   Claims 13 and 19 correspond to claim 6, and are rejected accordingly.

  Regarding claim 7, SUNSHINE in view of Lele in further view of Bacon discloses all of the features with respect to claim 1 as outlined above. Claim 7 further recites:  wherein the interactive seating unit allocation interface comprises, within the interactive seating map, a first seating unit identifier associated with available seating units, a second seating unit identifier associated with reserved seating units, and third seating unit identifier associated with the buffer seating units.  (SUNSHINE ,Fig. 12A, item 1244; [0152], line 2- Legend 1244 indicates seats that are sold, killed, held, or open; [0146] Venue maps can allow a user to see all of the current inventory and immediately distinguish by color, or gray shade, seats that are sold, those that are on hold, and those that are not for sale. In addition, hovering a mouse cursor or other 

     Claims 14 and 20 correspond to claim 7, and are rejected accordingly.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/F.F. /
Examiner, Art Unit 2166
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166